Citation Nr: 0214208	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1996 to January 1999.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The veteran has raised the issue of entitlement to 
reimbursement of tuition paid in April 2001.  This issue has 
not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran first entered active military duty after June 
30, 1985.

2.  The veteran's period of obligated active duty service was 
four years which he did not complete.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year obligated period, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran did not serve, within one year of his 
discharge from active duty in January 1999, four years in the 
Selected Reserves.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3012, 3018A, 3018B, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 21.7042, 21.7045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  However, the implementing 
regulations apply only to claims for benefits that are 
governed by Part 3 of Title 38 of the Code of Federal 
Regulations and thus, are not applicable to the instant 
appeal. See 66 Fed. Reg. at 45,629.

The veteran has been informed of the requirements for 
establishing entitlement to the benefits sought on appeal.  
The veteran has submitted pertinent evidence in support of 
this claim.  The Board finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to establish eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of this claim if he 
identified that evidence.  The statement of the case also 
provided notice to the veteran of what the evidence of record 
revealed.  

Finally, the statement of the case provided notice why the RO 
concluded that this evidence was insufficient to find 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, as well as notice that the 
veteran could still submit supporting evidence.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After June 30, 1985, an individual must serve an obligated 
period of active duty of at least three years of continuous 
active duty in the Armed Forces unless separated for one of 
the enumerated reasons.  38 U.S.C.A. § 3011.  Further, 
individuals who were discharged for the convenience of the 
Government still have to serve at least 30 months if they had 
an obligation of three years or more.  Id. 

In this case, the evidence indicates that the veteran first 
entered on active duty in September 1996.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011.  The veteran 
has failed to satisfy the second prong, however, as a DD Form 
214 (Certificate of Release or Discharge from Active Duty) 
and relevant service department data show that he did not 
serve his obligated period of active duty.  Rather, he served 
two years, three months and 23 days of what was a four-year 
term of enlistment.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of at 
least a three-year enlistment, involuntarily for convenience 
of the Government as a result of a reduction in force, or for 
a physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B).

In light of the applicable criteria, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  He was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of at least a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.  Rather, he was discharged to 
begin service in the Naval Reserve Officer Training Corps.

Additionally, the evidence does not satisfy the 
aforementioned criteria as although the veteran was 
discharged from active military service in January 1999 and 
the separation reason has been reported by the service 
department was "convenience of the government," he did not 
complete 30 months of active military service before that 
separation.  It is clear, therefore, that his service does 
not satisfy any of the specific criteria for an exception to 
serving his full four-year obligated period.

Second, the veteran may establish eligibility by showing, in 
part, that as of December 31, 1989, he was eligible for 
Chapter 34 educational benefits.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2002).  
Based on service personnel records, the veteran does not meet 
the requisite eligibility criteria under this provision 
because as of December 31, 1989, the veteran had not served 
on active duty and was not eligible for any educational 
assistance benefits.

Third, an individual may alternately establish eligibility 
for Chapter 30 benefits based on a combination of service on 
active duty and service in the Selected Reserve.  In this 
regard, an individual like the veteran, who served at least 
two years of continuous active duty after June 30, 1985, may 
also be eligible for Chapter 30 benefits provided that, 
thereafter, he served at least four continuous years of 
service in the Selected Reserve unless certain specified 
conditions exist that enable a shorter period of service to 
qualify.  38 U.S.C.A. § 3012(a)(1)(A) (West Supp. 2002).  In 
this case, there is no evidence that the veteran meets these 
requirements.  He was in the Navy Reserve Officer Training 
Corps from January to December 1999, which in this case does 
not qualify as service in the Selected Reserve.  He then 
accepted a commission in the United States Naval Reserve in 
December 1999; however, as the veteran did not begin this 
service until 1999, he cannot at this time be found to have 
performed four continuous years in the Selected Reserve.  See 
38 C.F.R. § 21.7020(b), 21.7042(b) (2002).  Further, he does 
not meet any of the requirements that would exempt him from 
completion of four years in the Selected Reserve.  See 38 
C.F.R. § 21.7042(b)(7).  Therefore, his eligibility may not 
be established under these statutory and regulatory 
provisions.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
provided certain criteria are met.  38 U.S.C.A. §§ 3018A, 
3018B; 38 C.F.R. § 21.7045.  Again, however, the veteran does 
not meet these criteria as he separated voluntarily and there 
is no indication in the record that this was pursuant to 
voluntary separation incentives.

Based on the foregoing, the Board finds that the veteran has 
failed to establish that basic eligibility for benefits.  As 
the law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision the Board acknowledges the 
veteran's assertion that he was given erroneous information 
concerning eligibility for Chapter 30 educational benefits, 
and that he paid certain education bills based on this 
information.  The United States Court of Appeals for Veterans 
Claims determined in Harvey v. Brown, 6 Vet. App. 416, 424 
(1994), however, that the remedy for breach of any obligation 
to provide accurate information about eligibility cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  Although, the 
Board is sympathetic to the veteran's concerns, the governing 
law and regulatory provisions mandate that an eligible 
individual have certain qualifying service which he does not 
have.

Finally, the Board acknowledges the veteran's honorable 
service.  The Board, however, is not free to ignore or make 
exceptions to laws passed by Congress. See 38 U.S.C.A. § 
7104(c) (West 1991).  The law is quite specific as to the 
criteria for educational benefits, and basic eligibility has 
not been shown in this case.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted 
with greater clarity or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).  Where the 
law is dispositive, the claim must be denied because of the 
absence of legal merit.  Sabonis.  



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

